SESE eS Fer SS

r + ete" A D STATES a eas W Pagetof60,
.Case 12i-ov O1ggpubRO DT eHT. Eth Raverarereiuieayiisencese:

SSRSETHTERESERSRR SESS SSE SS
BABRTEL FLORES urea,
. oe PUAINTIFF(S)

wAGAINST- - oo

THE CITY OF NEW YORK, CYNTHIA BRANN,HAZEU JENNINGS, KENNETH STUKES ,BECKY SCOTT,
BRENDA COOKE ,HETDI GROSSMAN,SHERMA DUNBAR, JEAN H, RENE,JONELUE SHIVRAI, TIFFANY
MORALES ,JOANNE MATOS, ADW CARTER, ADW GREENE ,ADW BUAIR, ADW VASQUEZ, ADW CHARLES,
ADW HENRY ADU PHILLIPS, ADW LOUIS,ADW FLEMMING ,ADW WACROIX,CAPT.BENARD MATHIS,
GAPT.BALLAH, CAPT LAW, CAPT.FARROW,CAPT.PARRIS ,CAPT. PETERS ,CAPT. ARIAS, CAPT. BUAKE,
CAPT -COISEAU CAPT.VALCEIO, CAPT. JONES ,CAPT. ISLAM, CAPT.MOQDIE,CAPT.CHARUES. CAPT.”
-. PALMER-CAMPBELL ,CO YOUNG ,CO McNETL ,CO HICKSON ,CO WHITE ,CO RODRIGUEZ,;CO HARRIS, ©
GO RITTER, CO REID,CO RAMIREZ,CO NZEAMA,CO TAYLOR,CO DRUMRIGHT,CO.DAY,cO OXLEY,
GO HUMPHRIES CO MGNTENEGRO,CO ADAMCZVK,CO SMITH,CO UIKOUA,CO CASTRO,CO VASQUEZ,
CO. LAWRENCE ,CO SMITH,CO HUMPHRIES ,CO WIUUTAMS,CO VAZQUEZ,CO SHERMA,CO DARBEAU,

CO PURNHAGEN CO PEAY,CO PIERCE ,CO-QUINGNES,CO DYCHESE,CO EDMUND,CO CHUCK,CO
SMITH,CO FELIZ,CO GUZMAN, CAPT.SUBERVI,O.S.1.U. DEJESUS,O.S.1.. WHITE,CO UIy,
60 oeneer ce WHITE,CO BUSHROD,CAPT.CAMACHO,ADW WILKINS,CO SMITH,ESU TEAM(DF.

12/23/28) 5° | oe “ae 7 2 fee Mere

     

gy FOREN ~~ 42.U.8.C. § 1983 Oe :
oo COMPLAINT |
~ EPRISONER) 2

DQ VOU WANT A
. JURY TRIAL?
[X]vEsS “{ Ino

I. LEGAL BASIS FOR CLAIM: ©... .... woe a eae. wag ws eB!

, State hetew the Federal legal basis for claim,if known; this form is primarily
._ designed fer the prisoners challenging the Constitutioneljt¢yof the condition
of their confinement.Those claims are of their. confinement.Those claims are
often brought under the U.S.C. § 1983 ¢against state ,county,or municipal

defendants,or in a "BIVENS" action ageinst Federal defendants).

 

 

[xX] WEQUATION OF MY CONSTITUTIONAL RIGHTS —

C2 OTHER: a | |

{11 PLAINTIFF INFORMATION:

GABRIEL adatom seat “a _._LUORES
FIRST NAME —— MIDDLE WAME AST NAME

441-19-05826 = Cee ge ak LO —
Prisoner 1) ¥ (if you have previously been held in another agency's custody,
ple@ase bpecify each agency and the ID number[such es your DIN or NYSID) under
which you were held). .

 

 
09-09 HAZEN. STREET 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 2 of 60
INSTITUTIONAL ADDRESS

EAST EUMHURST | NEW YORK | 11370

 

 

 

COUNTY CITY Sa STATE : . ZIP CODE
III. PRISONER STATUS:

Indicate below whether you. are aprisonar. or other confined person:
[x] Pretrial datetnee

{] Civil commited detainee ao ———

{ ] Immigration detainee

t :

{ ] Convicted or sentenced prisonee

{ ] Other:

IV. DEFENDANT(S) INFORMATION:

All of the defendantés) information will be listed by name,shield,and/or
position that they held during the time of the alleged violation to the best
of plaintiff's knowledge.

DEFENDANT 1:THE CITY OF NEW YORK
FIRST NAME ~~ CAST NAME SHIELD

 

 

 

CURRENT JOB TITLE (OR OTHER IDENTIFYING INFORMATION)

 

“GURRENT WORK ADDRESS

!

 

“COUNTY, CITY STATE | ——FiP toe

DEFENDANT 2:CYNTHIA BRANN

COMMISSIONER OF THE DEPARTMENT. ne, CORRECTIONS |
CURRENT JOB TITLE

_75-20,.-ASTORIA BOULEVARD |
CURRENT WORK ADDRESS

QUEENS NEW. VORK es 11370
‘COUNTY, CITY STATE ) ZIP CODE
~ Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 3 of 60

DEFENDANT 3: HAZEL: gto” oink JENNINGS
” FIRST NAME CAST NAME SHIELD

GHIEF OF THE DEPARTMENT OF CORRECTIONS
CURRENT JOB TITLE (OR @THER IDENTIFVING INFORMATION)

75-20 ASTORIA BOULEVARD
“CURRENT WORK ADDRESS

QUEENS NEW YORK _ 11370
COUNTY ,CITY STAT . ZIP CODE

 

 

 

 

DEFENDANT & : KENNETH STUKES
“FIRST NAME CAST NAME SHIECDW.

CHIEF OF SECURITY
CURRENT JOB TITLE (OR OTHER “TDENTIFVING INFORMATION)

 

75-20 ASTORIA BOULEVARD
CURRENT WORK ADDRESS

 
 

MEW. YORK . 11370
_ «ZIP CODE

DEFENDANT $ :BECKY SCOTT. __ hcmumeausidioncalcnouane
“FIRST NAME CAST WARE. SHIELDE

 

CHIEF OF OPERATIONS
CURRENT JOB TITCE (OR OTHER TDENTIFVING INFORMATION)

 

75-20 ASTORIA BOULEVARD
_ CURRENT WORK ADDRESS

QUEENS NEW YORK | 41370 E
COUNTY, CITY STATE 3 Tie cope
Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 4 of 60.

DEFENDANT 6: BRENDA COOKE
~ FIRST NAME LAST NAME SHIELD!!

CHIERFOF STAFF
CURRENT JOA TITLE CORIOTHER IDENTIFVING INFORMATION)

75-20 ASTORIA BOULEVARD
CURRENT WORK ADDRESS

 

 

 

 

QUEENS" NEW VORK 14370

COUNTY CITY STATE ZIP COD
DEFENDANT 7: HEIDI GROSSMAN _

. “FIRST WANE “CAST NAME SHIEUDN

GENERAL COUNSEL’

“CURRENT JOB TITCE (OR OTHER IDENTIFVING INFORMATION)

75-20 ASTORIA BOULEVARD

“CURRENT WORK ADDRESS

QUEENS NEW YORK 11370

COUNTY, CITY STATE ZIP CODE

 

“ait
 

 

Case 1:21-cv-01680-RA Document 2. Filed 02/23/21 Page5of60  - se
DEFENDANT 8:JEAN ©. WeNe _H. RENE
Sey FIRST NAME CAST NAME ~ SHIELDS

 

COMMANDING OFFICER/WARDEN
CURRENT JOB’ TITLE (OR OTHER IDENTIFVING INFORMATION)

09-09 HAZEN STREET . -
CURRENT WORK ADDRESS

f
'

EAST ELMHURST _-NEW YORK a 11370

 

 

COUNTY CITY STATE ai “Zip CODE
St Sn ee FM ei
DEFENDANT 9: JONELLE ——— | ___SHIVRAD
| FIRST WANE” CAST NAME Sar SHIELD ea

DEPUTY WARDEN FOR SECURITY

-IDENTIFVING INFORMATION)

  

09-09 HAZEN STREET

 

CURRENT WORK ADDRESS

 

 

 

EAST ELMHURST NEW YORK 4370 =

COUNTY ,CITY STATE ZIP CODE
DEFENDANT 10: TIFFANY _ __ : MORALES

FIRST WAHE ~~~ CAST WANE SHIELDS

DEPUTY | WARDEN FOR ADNIWISTRATION/PROGRAMS

 

09-09 HAZEN STREET
CURRENT WORK ADDRESS

 

EAST ELMHURST NEW YORK 11370 a
COUNTY, CITY STATE —~ZTP CODE —
Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 6 of 60
RELENGANT Uy JOANNE MATOS ier at
: . FIRST NAME LAST NAME . ~SHTELDF

 

 

p . 7 : .
CURRENT JOB TITLE (OR OTHER IDENTIFYING INFORMATION)

09-09 HAZEN STREET . -
CURRENT WORK ADDRESS

4

EAST ELMHURST. ——s NEW YORK. =. = 41370

 

 

EBONTY CITY. =: SPATE. a : Ee “ZIP. CODE
o a b =e oe :
‘DEFENDANT 12 . ‘CARTER ae - 9b

 

FIRST WANE CAST NAME SSCS

ASSISTANT DEPUTY WARDEN

CURRERT o08:  PETCE ae OTH HER IDENTIFVING INFORMATION)

‘ 4

 

09-09 HazeN STREET
CURRENT WORK ADDRESS

EAST EUMHURST NEW VORK eaew’ Gy of 11370

 

 

COUNTY ,CITY STATE. ao | ZIP CODE ©
DEFENDANT 13: | GREENE . ai 1368

 

FIRST NAME” | EAST NAME SHIELD

    

ASSISTANT DEPUTY WARD Nu

09-09 HAZEN STREET
CURRENT WORK ADDRESS

EAST ELMHURST NEW YORK: 41370 __
COUNTY CITY STATE = ZIP CODE
‘DEFENDANT]4:

ease 1:21-cv-01680-RA POHARCES Filed 02/23/21 Page 7 of 60 138
FIRST NAME —. CAST NAME oe _ SHIELD

ese

 

  

 

-ASSISTANT DEPUTY WARDeNsaesrster 5° “Alger. Br dicistess ck

sect te af

CURRENT JOB TITLE (OR OTHER IDENTIFYING INFORMATION)

   

09-09 HAZEN STREET -
CURRENT WORK ADDRESS

EAST EUMHURST NEW YORK = 98370

 

 

COUNTY, CITY STATE re CO
“DEFENDANT 14: HENRY

“FIRST WANE CAST NAME CE

ASBISTANT DEPUTY WARDEN eee a
CURREMT S08 TETCE (OR OTHER IDENTIFVING TNEORMATTON Pere Saas

   

*

09-09 Haven STREET
CURRENT WORK ADDRESS

 

EAST EUMHURST NEW YORK _

 

 

 

Eu _11370°°

COUNTY CITY STATE ZIP CODE
DEFENDANT16:__ . __PHIUUTPS ee
_ FIRST NAME is T NAME OOC~—S SHIELDS.

 

09-09 HAZEN STREET
CURRENT WORK ADDRESS

 

EAST ELMHURST NEW YORK foe eee" 44 gpg ee
DEFENDANT 17:

Case 1:21-cv-01680-RA Do Geauae = 2 Filed 02/23/21 Page 8 of 60

re rT eet er

FIRST NAME © CAST NAME Pres y ae. SALELDS

 

 

 

‘DEFENDANT 18:

_ CURRENT WORK ADDRESS

_ DEFENDANT 19:

ASSISTANT DEPUTY WARDEN

CURRENT JO8 TITLE (OR OTHER IDENTIFVING INFORMATION) —

09-09 HAZEN STREET - -
CURRENT WORK ADDRESS ©

EAST ‘edna We voRK ee tee 44390

 

 

 

COUNTY CITY STATE i RE
: _ 4 ; lak “ : ; : . pO
-_FUEMMING 9075 |
FIRST NAME CASTE SS Se

ASSISTANT DEPUTY WARDEN

CORRE DOB TITCE COR OTHER TDENTIFVINE INFORM ATION

‘4

 

09-09 Hazen STREET

 

EAST EUMHURST NEW YORK _

 

11370 _
COUNTY ,CITY STAT ZIP CODE
LACROIX 1361

 

FIRST WANE ~ CAST WANE Ce SHIELD? =~

ASSISTANT DEPUTY WARDEN :
CURRENT ~ wun T LE oR OTHER TDENTIFVING INFORMATION

   

09-09 HAZEN STREET

_ CURRENT WORK” ADDRESS

EAST ELMHURST ——ssNEW VORK” 370
COUNTY CITY STATE eae eee Ee
| Case 1:21-Cv-01680-RA Document 2 Filed 02/23/21 Page 9 of 60
DEFENDANT 20: BENARD MATHIS | |
~  ™FTRST NAME CAST NAME " i SHIELDS

 

 

CURRENT JOB TITLE (OR OTHER IDENTIFYING INFORMATION)

09-09 HAZEN STREET - -
CURRENT WORK ADDRESS

EAST ELMHURST NEWYORK ss 197

 

 

 

COUNTY ,CITY STATE Serie ear es Tip Gabe
| FIRST NAME CAST NAKED Se

2

 

 

CURRENT JOB TITLE (OR OTHER IDENTIFVING INFORMATION) ,

 

f

09-09 HAZEN STREET
‘CURRENT WORK ADDRESS

 

AST EUMHURST_ NEW YORK ree Pie, 11370-—

 

 

 

EAS
COUNTY, CITY “STATE ai ZIP CODE

DEFENDANT 22: _ PAW 85
FIRST NAME | “CAST NAME SS j SHIECD#

 

~
L

09-09 HAZEN STREET
CURRENT WORK ADDRESS

EAST ELMHURST NEW YORK ~ Ee Sees 11370
COUNTY ,CITY STATE Saal Zip CODE
Case 1:21-cv-01680-RA DOSHa Nt 2 Filed 02/23/21 Page 10 of 60

 

 

DEFENDANT23 : _ Jasll
a FIRST NAME CAST NAME PyeeT Fy SHIELD?

 

GAPTAIN
GURRER? JOB TITLE (OR OTHER TDENTIFVING INFORMATION)

 

 

09-09 HAZEN STREET - -
CURRENT WORK ADDRESS

§

EAST ELMHURST NEW YORK i ee 11370

 

. Tt we F EO i
DEFENDANT 24: PARRIS — . 1784

 

FIRST NAME CAST NAME TED

"CAPTAIN
CURRENT ae, , FETCE (Or OTHER IDENTIFVING INFORMATION)

,

 

09-09 HAZEN STREET

 

 

 

 

 

CURRENT WORK ADDRESS eg are
EAST ELMHURST NEW VORK Soul dee ees: 41370
COUNTY ,CITY “STATE ee “TIP CODE
OS “ L423
DEFENDANT25: _ : PETERS | | nee
FIRST NAME... CAST NAMES SHIELD? SOS
CAPTAIN _

 

09-09 HAZEN STREET
CURRENT WORK ADDRESS

 

EAST ELMHURST. NEW VORK~ 4230 Bee 4437S
COUNTY CITY STATE seen TP CODE
Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 11 of 60
DEFENDANT2E6 : ARIAS | 1861
. FIRST NAME LAST NAME ~~ ens 3 SHTELD# ~

 

GAPFAIN XL

CURRENT 708° TITLE (OR OTHER TDENTIFVING INFORMATION) © : ,

09-09 HAZEN STREET |
CURRENT WORK ADDRESS

:

EAST ELMHURST NEW VORK "open etiam ys 44 g97qS

 

 

 

COUNTY CITY STATE re OE
, Pb Bo ae gp dE ri
‘DEFENDANT27: | __BUAKE. s. | , a9
| Fins) NAME CAST NAME Spor SHIELD
CAPTAIN a

 

 

OREN ous. , PETLE oR OTHER “IDENTIFVENG INFORMATION)

09-09 inves STREET
CURRENT WORK ADDRESS

 

EAST EUMHURST NEWYORK 11370

 

 

COUNTY ,CITY ~~ STATE | os ~ ZIP CODE

DEFENDANT28:___ : : UOISEAU | 1898

| FIRST NAME | LAST ARE ey eeeae SHIECD# —
CAPTAIN _ | hewmen

 

09-09 HAZEN STREET
CURRENT WORK ADDRESS

EAST ciimiiner’ NEW YORK. es 11370
COUNTY CITY STATE sa ZiP CODE
| Case 1:21-cv-01680-RA Document2 Filed 02/23/21 Page 12 of 60
DEFENDANT 29: Val vedo g 924,
" FIRST WANE CAST NAME TEL ES

 

 

 

CAPTAIN | _
CURRENT J08 TITLE (OR OTHER IDENTIFVING INFORMATION)

 

09-09 HAZEN STREET . -
CURRENT WORK ADDRESS

EAST ELMHURST NEW YORK ata EE 44 ggg oe

 

 

 

COUNTY, CITY —sSSTATE a eS eer as 7IP CODE ee
ep gS ah eS opt :
DEFENDANT 30: __ #8 a JONES: eee | 693
: Fins? 1 NAME CAST NAME eee
CAPTAIN

 

 

SHRREMT ane, , PETE TOR OTHER IDENTIFYING INFORMATION)”

09-09 daieé STREET
CURRENT WORK ADDRESS

 

EAST EUMHURST NEW YORK | st tists 443

 

 

370%.)
COUNTY ,CITY “STATE TTP CODE”
DEFENDANT 31: 7 Seam a _

 

FIRST NAME CAST NAME ———SC~CS~S i

 

09-09 HAZEN STREET aes -
CU RENT WORK ADDRESS ——

 

EAST ELMHURST. NEW YORK sa chee 443702
COUNTY CITY STATE a ZIP CODE
Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 13 of CO as

DEFENDANT 32: MOODIE _ )
FIRST NAME CAST NAME SHIELDE

 

CAPTAIN

CURRENT JOB TITLE (OR OTHER IDENTIFYING INFORMATION )

 

09-09 HAZEN STREET . :
CURRENT WORK ADDRESS

EAST ELMHURST —sSONEW. VORK 89370

 

 

 

COUNTY CITY STATE “eee ee
‘DEFENDANT 33: | _ CHARLES = _ ___ 1706 —
: FIRST NAME CAST NARE SR re SHIELD
CAPTAIN

 

CURRENT, OH TTTCE (OR OTHER IDENTIFYING TOFORARTEORY eee eer

09-09 Haven STREET
CURRENT WORK ADDRESS

 

EAST EUMHURST NEW YORK _ Eafe od lG Ea ag

 

§
COUNTY ,CITY STATE : ZIP COobeE
DEFENDANT 3&: _ ___ PAUMER-CAMPBELL 267

 

FIRST NAME ~ CAST ie. SHIELD?

 

L ae a

09-09 HAZEN STREET
CURRENT WORK ADDRESS

 

EAST ELMHURST —sSNEW VORK. 11370 |
COUNTY CITY "STATE eee ZiP CODE
Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 14 of 60
DEFENDANT 35; YOUNG 12268

FIRST NAME CAST NAME a SHIELD? —

 

 

G.O; -
CURRERT JOB TITLE (OR OTHER IDENTIFVING INFORMATION)

09-09 HAZEN STREET . -
CURRENT WORK ADDRESS

EAST ELMHURST ~NEW YORK Pas eee O° 14 59Deo:

 

 

 

COUNTY, CITY STATE Se ee ZIP CODE
: ae ce . j : Mi . : ; . we *
‘DEFENDANT36: ~ MeNEIL. 2. 12557
FIRST NAME CAST NAME ALE

c.0. 4
CURRENT JOB, ‘TITLE oR OTHER IDENTIFYING THFORWATIONY
fs

 

 

- 99-09 fave STREET
CURRENT WORK ADDRESS

 

‘EAST EUMHURST NEW YORK | ey tn 44 370

 

 

 

COUNTV,CITV STATE Peer ee ZIP CODE
DEFENDANT 37: HICKSON . 5395

FIRST NAME CAST NAME SHIELDF OSS

 

09-09 HAZEN STREET

CURRENT WORK ADDRESS ———

EAST ELMHURST NEW YORK 11:70
COUNTY, CITY ~~ STATE ——— ZIP COD

 

my
Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 15 of 60

 

 

DEFENDANTS6 : ___. WHITE __._ 8507.
- |. FIRST NAME LAST NAME - er SHIELDS
—G.08 a

 

CURRENT JOB’ TITLE (OR OTHER TDENTIFVING INFORMATION) —

09-09 HAZEN STREET .~
CURRENT WORK ADDRESS

EAST ELMHURST —sNEW YORK icy ae eee 7 44 970

 

 

COUNTY, CITY “STATE i a Tie ce
ep OM se ee
DEFENDANT 39: _= RODRIGUEZ 96S
FIRST NAME CAST NAME ee SHIELD
C.o. . *

 

   

CURRENT JO8 TITLE (OR OTHER IDENTIFVING INFORMATION)
09-09 HAZEN STREET :
CURRENT WORK ADDRESS

 

EAST EUMHURST NEW VORK eatin Eats 11370

 

COUNTY CITY STATE ay ~ 2iP CODE
DEFENDANT 4Q: _ HARRIS 2, * 17399

 

FIRST NAME CAST NAME ————— SHIELD SSCS

 

_
ae

09-09 HAZEN STREET
CURRENT WORK ADDRESS

 

EAST ELMHURST | NEW VoRK- ise * 4a agg
COUNTY CITY ~~" STATE “= EP BODE
Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 16 of 60

 

 

 

DEFENDANTS1 : RITTER 7994
_  FYRST WANE LAST NAME ms a SHIELD?
6.0;

_ DEFENDANTS42:

DEFENDANT4SS:

 

 

CURRENT JOB TITLE COR OTHER IDENTIFYING INFORMATION)

09-09 HAZEN STREET - -
CURRENT WORK ADDRESS ~~

4

FAST ELMHURST ~NEW YORK Skt eS 44379

 

 

COUNTY CITY STAT Se ee Me
“ RERpee | : 8637
FIRST NAME CAST NANE O CSTE

C.0.
GURRERT oem, TATE COR OTHER ER IDENTIFVING INFORMATION)

i

 

09-09 Hazen STREET
CURRENT WORK ADDRESS

 

EAST EUMHURST NEW YORK =, 41370

 

 

 

 

COUNTY ,CITY STATE oy ZIP CODE
. _ RAMIREZ _ a 15685
FIRST NAME =» CAST NAME SHIELD#

 

ewe

09-09 HAZEN STREET
: CURRENT WORK ADDRESS

EAST ELMHURST NEW VORK Sasser 94 agi
COUNTY, CITV STATE ee zip CODE
Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 17 of 60
DEFENDANT 44: NZEAMA 6774
FIRST NAME CAST NAME cet SHIELD?

 

 

-G.Q,
CURRENT JOB TITLE (OR OTHER IDENTIFYING INFORMATION

 

 

09-09 HAZEN STREET | -
CURRENT WORK ADDRESS
3 |

EAST ELMHURST NEW YORK Shee ees 44 37m

 

 

 

COUNTY,CITV STATE ace ee Zip CODE
DEFENDANT 45: TAYLOR 8644
| FIRST WAME “ OAST WANE SHIELD
|
C.Q. : a

 

   

CURRENT JO8 TITLE (OR OTHER IDENTIFVING INFORMATION) ~~
te 4 — . .

09-09 HAZEN STREET
CURRENT WORK ADDRESS

 

EAST _EUMHURST NEW VORK 11370

 

 

COUNTY CITY ~ STATE pee a ZIP CODE
DEFENDANTS : _ DRUMRIGHT- _ 8667

 

FIRST NAME  —“‘; PAST NAME )0©)©°©6©)©)°©™©™)©™)™ SHIEUD#

 

09-09 HAZEN STREET
CURRENT WORK ADDRESS

 

 

EAST ELMHURST NEW VORK - 11370
COUNTY, CITY ~~ STATE. ZIP CODE
-_ Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 18 of 60
DEFENDANT47: . . DAY 5761
wn & FIRST NAME LAST NAME oie * SHTELD#

 

 

== C~+0
CURRENT JOB TITLE (in OTHER TDENTIFVING INFORMATION)

 

09-09 HAZEN STREET .
CURRENT WORK ADDRESS

§

EAST ELMHURST NEW YORK 93:70

 

 

COUNTY CITY STATE ———= es PEP CE SS
: ep pe we PG .
DEFENDANT 48: = -OXUEY 1711
FIRST NAME CAST NAME oo SERED
c.0.

 

CURRENT S08, TETCE COR OTHER TDENTIFVING INFORMATION) Sa ape eae

99-09 dabes STREET
CURRENT WORK ADDRESS

 

EAST EUMHURST NEW YORK, 949.370

 

 

COUNTY ,CITV STATE eo ZIP CODE
DEFENDANT 49: : HUMPHRIES ~~ 4883

 

 

FIRST NAME CAST NAME P SHIELD#

 

yen

09-09 HAZEN STREET
TURRENT WORK ADDRESS

EAST ELMHURST ——s—sNNEW YORK. __ eS cad 11370
COUNTY CITY STATE ee ap Sipe
Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 . Page 19 of 60
BEFENDANT 50: MONTENEGRO 13298
FIRST NAME LAST NAME oe _ =SHIELD#

 

 

GARTAIN
CURRENT JOB TITLE TOR OTHER IDENTIFVING INFORMATION)

 

09-09 HAZEN STREET . -
CURRENT WORK ADDRESS

i

EAST ELMHURST NEW YORK ste toe te 44 399

 

 

 

COUNTY, CITY STATE =e 2 EP CODE
| te Pa Pes |
‘DEFENDANT 51: | -ADAMGZYK ___.12359
a FIRST NAME TAsT Nite SHIELD
C.0.

 

CURRENT oe TETCE CORT OTHER IDENTIFYING INFORMATION)

99-09 nies STREET
CURRENT WORK ADDRESS

 

EAST ELMHURST NEW YORK a) Pees 44399"

 

COUNTY, CITY STATE” eet aie ZIP CODE
DEFENDANT 52: . 0 SMITHE See 1753

 

FIRST NAME LAST NAME : SHIELD?

 

09-09 HAZEN STREET ee
CURRENT WORK ADDRESS =

 

EAST ELMHURST NEW VORK. oes SERS. 44397055 ~
COUNTY ,CITY TATE ZIP CODE
Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 20 of 60

DEFENDANT, 53: WILLIAMS - 3906 —

 

FIRST ~ WARE CAST NAME : SHTEWDS

 

—-t-0.
CURRENT JOB TITLE (OR OTHER IDENTIFVING TO STRAT IEW)

 

 

09-09 HAZEN STREET - -
CURRENT WORK ADDRESS

:

EAST ELMHURST NEW VvoRK Sone tase gq gen

 

 

COUNTY CITY ——SsSTATE ee ZIP CDE
: - FGM wee ee :
‘DEFENDANT 5k: HUMPHRIES 13844
FIRST NAME CAST NAME SS SHIELD

 

Sea J08. TITLE COR OTHER ER IDENTIFVING INFORMATION)

09-09 laden STREET
CURRENT WORK ADDRESS

a)

 

EAST EUMHURST NEW YORK cet By by 11370

 

 

 

COUNTY CITY “~STATE = ZIP Cibe
DEFENDANT 55: ee VASQUEZ : : 41590
FIRST NAME CAST NAME "SHIELDE

 

09-09 HAZEN STREET
CURRENT WORK ADDRESS

EAST ELMHURST NEW YORK. Se a
COUNTY, CITY STATE TS CIDE
Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 21 of 60

 

 

 

DEFENDANT 56:__ . __ CASTRO 11930
a ba FIRST NAME CAST NAME aay eae SHIELD?
£0.

 

 

CURRENT JOB TITLE (OR OTHER IDENTIFVING INFORMATION)

09-09 HAZEN STREET . -
CURRENT WORK ADDRESS

EAST EUMHURST ‘NEW VORK "Soe Fee a ion pees

 

 

 

COUNTY, CITY STATE i a “TIP CODE
tte L - . j : Li ' : “ . : a © . ~ :
DEFENDANT 57: KOU SS - 49974-—
= FIRST NAME CAST NAME Se SME

 

CURRENT S08, , FETCE. OR GTHER IDENTIFYING INFORMATION) ~

09-09 inves STREET
CURRENT WORK ADDRESS

 

EAST EUMHURST NEW YORK fer) AT

 

 

 

COUNTY CITY ~~" STATE vs LEP CODE:
DEFENDANT 58; LAWRENCE 10351

 

 

FIRST NAME —-—“‘“‘;‘ CAST SAME” SHIECD#

 

09-09 HAZEN STREET
CURRENT WORK ADDRESS

EAST EUMHURST NEW YORK aaa. 11370_
COUNTY, CITY STATE oe ZIP CODE
Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 22 of 60

DEFENDANT 59: ; ‘2 (SMITH 1650
FIRST NAME LAST NAME SHTELD#

 

 

C0.
CURRENT JOB" TITLE ae OTHER TDENTIFVING INFORMATION)

 

09-09 HAZEN STREET | -
CURRENT WORK ADDRESS

i

EAST ELMHURST NEW YORK os B78

 

 

 

 

COUNTV, CITY ——s«STATE Sa ZIP CODE
DEFENDANT 60: __ VASQUEZ — eSignal 18636
FIRST WANE CAST NAME ee SHIELDS
, : . .
c.0.

 

CUBRERY “0m, , PETE (OR OTHER IDENTIFVING INFORMATION

“a4
09-09 invei STREET _. ae ae Sege ee
CURRENT WORK ADDRESS See

‘EAST EUMHURST NEW YORK | Bene Ps MiB) ay pg

 

 

COUNTY ,CITV STATE ne ~~ ZIP CODE
_ DEFENDANT 41: SHERMA _ 13935

 

FIRST NAME LAST NAME ~ SHIECDR

 

be vom 2

09-09 HAZEN STREET a ee a :
CURRENT WORK ADDRESS pee cmt

EAST ELMHURST NEW YORK ae 3 11370°—
COUNTY CITY STATE esr ZIP CODE
Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 23 of 25

 

 

 

DEFENDANT 62: DARRFAL
. FIRST NAME LAST WARE: m4 SHTELD#
dp ob} - .

 

CURRENT JOB TITLE (OR OTHER IDENTIFVING INFORMATION)

09-09 HAZEN STREET . -
CURRENT WORK ADDRESS

f

EAST ELMHURST NEW vorK * ade eae 41370

 

 

COUNTY CITY STATE Soa. e-” 6A ODE
fo Oey pF e "sad -
‘DEFENDANT 63; a _PURNHAGEN —
FIRST NAME CAST NAME “So SALLELD

 

 

EURRENT SU, , PETEE COR OTHER IDENTIFVING TNFORMATION) 7.3%

| CURRENT WORK ADDRESS —__-— ie cei

EAST EUMHURST NEW YORK | fae Page 11370

 

COUNTY CITY ~ STATE ty ZIP CODE
DEFENDANT 64; _ - TE PEAY : 18810

 

FIRST NAME CAST NAME ; SHIELDF SCS

 

ene

09-09 HAZEN STREET
CURRENT WORK ADDRESS

 

EAST ELMHURST | NEW VoRK. | Se teat A 11370
COUNTY, CITY STATE cae Zip tobe

 
Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 24 of 60

 

 

DEFENDANTES PIERCE 15102
FIRST NAME CAST NAME 7 SHItLDE
C.. B.-

 

 

CURRENT JOB" TITLE (OR OTHER TOENTIFVING INFORMATION)

09-09 HAZEN STREET
CURRENT WORK ADDRESS

EAST ELMHURST NEW YORK - SORES 44 ggg.

 

 

COUNTY,CITY | STATE Gene ZIP CODE
‘DEFENDANT 66; - QUINONES. — .. 2315
= FIRS) NAME CAST NAME “=e. SATE
c.0.

 

GERBER alt TITCe COR OTHER IDENTIFYING INFORMATION)

09-09 Haven STREET
CURRENT WORK ADDRESS

 

‘EAST ELMHURST NEW YORK | OTE b ci 11370

 

 

 

COUNTY ,CITY ' STATE ee rs | ZIP CODE
DEFENDANT 97: _ -  DYCHESE - 14003

FIRST NAME CAST NAME | SHIECD#

 

09-09 HAZEN STREET
CURRENT WORK ADDRESS

EAST ELMHURST NEW YORK. 11370
COUNTY,CITY — STATE Saas ZIP CODE

eevee
Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 25 of 60

 

 

DEFENDANT 68: EDMUND. 10909
_.. . FIRST NAME LAST NAME : —- SHTELD#
C O5--

CURRENT JOB TITLE (OR OTHER TDENTIFVING INFORMATION)

09-09 HAZEN STREET . -
CURRENT WORK ADDRESS

‘

EAST ELMHURST NEW YORK) 99570

 

 

 

 

 

 

 

COUNTY, CITY ‘STATE So zip CODE.
‘DEFENDANT _ — ee
: FIRST NAME CAST NAME ee SHIELD
CURRENT TR TTTCETOR OTHER IDENTIFVING INFORMATION)
99-09 dinven STREET
CURRENT WORK ADDRESS
EAST EUMHURST NEW YORK oii ys 11370
COUNTY ,CITV ~~ STATE eer “ZIP CODE
DEFENDANT : ders a |
FIRST NAME CAST NAME pres SHIELD?

 

ween

a9-09 HAZEN STREET
CURREN r WORK ADDRESS

EAST ELMHURST | NEW YORK. . Ae tet gce st “44 998
COUNTY CITY —~~—"STATE Soo ZIP CODE —

 
DEFENUANT 925

DEFENDANT 70:

Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 26 of 60

SHERMA

FIRST WAME LAST NAME

DUNBAR

 

COMMANDING OFFICER/WARDEN

 

16-16 HAZENSSTREET

VURR NT JOB TETCE (OR OTHER IDENTIFVING TNFORMATION

GURRENT WORK ADDRESS

 

“SHIELD

 
 

 

 

 

 

EAST EUMHURST NEW -YORK 11370 =
COUNTV,CITY STATE ZIP CODE

ae CHUCK ss ai
FIRST NAME CAST NAME SHIELD#

16-16 HAZEN STREET
CURRENT WORK ADDRESS

EAST ELMHURST
COUNTY ,CITV

DEFENDANT 7‘L:

FIRST NAME

 

 

 

 

NEW YORK 11370 |
STATE ZIP CODE
SMITH ss a. ,
SHIECDE

CAST NAME

 

c.o. | | ee ee eee
CURRENT JOB TITLE (OR OTHER IDENTIFVING INFORMATION) —

16-16 HAZEN STREET

CURRENT WORK ADDRESS

_ EAST ELMHURST

TY ,CIT

NEW. VORK

5

sd STO
“ZIP CODE
Case 1:21-cv-01680-RA Document 2 _ Filed 02/23/21 Page 27 of 60

 

DEFENDANT 72: DEJESUS

ee  SATECDE

OPERATIONS SECURITY INTELLIGENCE UNIT <
CURRENT JOB TETLE (OR OTHER IDEN

 
 

16-16 HAZENSSTREET
CURRENT WORK ADDRESS

‘EAST ELMHURST WEW-VORK 0 ee ie

 

 

 

 

COUNTY, CITY | STATE ica ~~ ZIP CODE
DEFENDANT 73: ss ie cea ts Se
3 FIRST NAME CAST NAME SHIELD#

OPERATIONS SECURITY INTEUUIGENCE UNIT.

   
   

 

 

 

CURRENT JOB TITLE (OR OTHER IDENTIFVING INFORMATION)
16-16 HAZEN STREET
CURRENT WORK ADDRESS
EAS EAST ELMHURST NEW YORK So ARO 4 agg .
3 SAUTE CITY STATE ‘ ~~ZIP CODE
DEFENDANT :_- seetttstas —_ .
FIRST NAME CAST NAME SHIELDS

   

CURRENT JOB TITLE (OR OTHER IDENTIFVING INFORMATION)

16-16 HAZEN STREET
CURRENT WORK ADDRESS

EAST ELMHURST —s_ NEW. VoRK Jae Se en .
COUNTY CITY "STATE : ZF CobE-————
DEFENDANT. 74: Case 1:21-cv-01680-RAUSMREMeENt 2° Filed 02/23/21 Page 28 of 60

 

FIRST NAME CAST NAME : SATEU DE
c,0.

 

 

 

CURRENT JOB TITLE (OR OTHER TDENTIFVING INFORMATION)

1 HALLECK STREET
CURRENT WORK ADDRESS

 

. BRONX NEW VORK eee ae eee oc FOP

 

COUNTY, CITY “STATE eee ZIP ope
DEFENDANT 75; WHITE

 

 

FIRST NAME | LAST NAME

 

1 HAULECK STREET
CURRENT WORK ADDRESS

 

BRONX | NEW YORK aie oy san 10474.

 

 

COUNTY, CITY STATE 3 ~ 2P CObE
DEFENDANT 74: CAMACHO ieee Bla agi Sih

FIRST WANE CAST NAME sree SHIELDE

CAPTAIN

 

 

CURRENT JOB TITCE (OR OTHER IDENTIFYING INFORMATION)

 

1 HALLECK STREET
CURRENT WORK ADDRESS

 

BRONX ss MEW VO ns ee 2 1170
COUNTY, CITY STA = eee ZIP CODE
DEFENDANT 7%: Case 1:21-cv-01680-RAEDpgument 2. Filed 02/23/21 Page 29 of 604 "7854

FIRST NAME CAST NAME SHIECD#

c.o.
CURRENT JOB TITLE (OR OTHER IDENTIFVING INFORMATION)

 

 

1 HALLECK STREET
CURRENT WORK ADDRESS

 

BRONX NEW VORK 104746

 

 

COUNTY, CITV “STATE — ZIP CODE
DEFENDANT 78:_ GUZMAN | = ae02 =
FIRST a ime ~SHTELDF =e
c.0.

 

 

CURRENT JOR: ATEFERCSOR OTHER inl IDENTIFVING T TNFORBAT TONY

1 HALLECK STREET

CURRENT WORK ADDRESS

BRONX ss NEW -YORK- 3 10474

 

 

 

COUNTY CITY "STATE — ZIP CODE
DEFENDANT 79; | WILRINS —_ | .
FIRST NAME CAST NAME | SHIELD#

ASSISTANT DEPUTY WARDEN
CURRENT JOB TITLE (OR OTHER

   

IDENTIFVING INFORMATION)

 

1 HALLECK STREET
TORRENT WORK ADDRESS

 

BRONX _ NEW YORK 99370
COUNTY, CITY STAT “ZIP CODE
DEFENDANT 80@ase 1:21-cv-01680-RAL Bbcument 2. Filed 02/23/21. Page 30 of 60 _
FIRST NAME LAST NAME SHIELD

c.0.

 

CURRENT JOB TITLE COR OTHER IDENTIFYING INFORMATION)

125 WHITE STREET

 

CURRENT WORK ADDRESS

 

 

NEW YORK NEW YORK _ __ 10013
DEFENDANT 81:_ BENITEZ a ae
| FIRST NAME | LAST NAME ~~ SHIELD#

 

 

NEW YORK ; : 40013

 

 

 

NEW YORK _
COUNTY, CiTV STATE Zip tobe

DEFENDANT 82:

 
 
 

 

rE SL NK NE BARS 12. Filed 02/23/21. Page 31 of 60 .
DEFENDANT 82:ESU. TEAN, (! ae led 02/ SHIELD

ESU OFFICERS —_
CURRENT JO® TITLE (OR OTHER IDENTIFVING INFORMATION)

 

 

 

CURRENT WORK ADDRESS

 

 

 

 

COUNTY, CITY STATE ZIP CODE
64
NDANT 83: SUBERVI 10 | |
BETS FIRST NAME CAST NAME SHIELD

 

APTAIN
CURRENT JOB TITUE(OR OTHER IDENTIFYING INFORMATION)

72 75-20 ASTORIA BOULEVARD
CURRENT WORK ADDRESS

NEW YoRK. 11370

 

 

 

QUEENS fERK 11370

COUNTY CITY STARE ZIP CODE
DEFENDANT 84: __._ BUATR. |

FIRST NAME ~ CAST NAME SHIELD

 

ASSISTANT DEPUTY WARDEN/CHIEF OF OPERATION'S PERSONAL ASSISTANT
CURRENT JOB TITLE (OR OTHER IDENTIFVING INFORMATION)

75-20 ASTORIA BOULEVARD
CURRENT WORK ADDRESS

QUEENS NEW VORK . . 11370

COUNTY, CIRV STATE ZIP CODE
DEFENDANT 8§-aSe 1:21-cV-01680-RA Dogwe@gpé2 Filed 02/23/21 Page 32 of 60
: FIRST NAME CAST NAME ~ ‘SHIEUDF |

 

ASSISTANT DEPUTY WARDEN ©

CURRENT JOB TITLE (OR OTHER IDENTIFVING INFORMATION)

16-16 HAZEN STREET

 

CURRENT WORK ADDRESS

EAST ELMHURST NEW YORK _ 11370

 
V. STATEMEMTFCWHIGBARA Document 2 Filed 02/23/21 Page 33 of 60
PLACE(S) OF OCCURENCE: GEORGE R. VIERNO CENTER

 

DATE(S) OF OCCURENCE:NOV.2, 2020-PRESENT

PLACE(S) DECUREURENCE:0TIS BANTUM CORRE CENTER
DATE(S) Ge; TEGLRENGE,

DATE(S) OF OCCURENCE :MAR.18,16, 2020.
PUACE(S) OF OCCURENCE:MANHATTAN DET. COMPLEX
DATE(S) O8 OCCURENCE:SEP.23, 2020 enNov.1, 2020

FACTS:
State here briefly the facts that support your case.Describe wha ,
: t ha d
you were harmed,and how each defendant was persanally involved in lee Stisken
wrongful action agtion.Attach additional pages as necessary.
 

Case 1:21-c01680-RA, Document 2 Filed 02/23/21. Page 34 of .60 .

. PLAINTIFF'S CERTIFICATION AND WARNINGS ~ .

By signing below, I certify to the best of my knowledge, information, and belief that: (1). the
~ complaint is not being presented for an improper purpose (such as to harass, cause unnecessary.
delay, or needlessly increase the cost of. litigation); (2) the claims are supported by existing | law
or by-a rionfrivolous argument to change existing law; (3) the factual contentions have:
evidentiary support or, if specifically so identified, will: likely have: evidentiary support after a --
_, Feasonable opportunity for further i investigation or discovery; and (4) the complaint otherwise

| complies with the requirements of Federal Rule of Civil Procedure 11.

tn at 6 eo oe ca ein pine at edie
frivolous, sen ioe, or for mtlune ts state acclaim, ed denied i in ie pauperis. status in
future cases. .

: - Ialso understand that prisoners must exhaust aidtninistrative'p procedurés béfore fling a an action | -
a in federal court about prison conditions, 42 U.S.C. § 1997e(a), and ee
’. dismissed if I have not exhausted administrative retnedies as required.

7 Tagree to provide the Clerk's Office with any changes to my address. famdienseedal that my :
pcan rs ee ete mya ee ey

. Each Plaintiff must sign pe cinta the: pattie Attach additional pages if necessary. Hfseeking to
' proceed without prepayment of fees, each pisinutt must also submit an.IFP epplipstion.

| a g 5.100 8 a

 

ont _ waa =
bel | ste (Sres

 

’ First Name “Middle Initial | Last Name

04-04 Haten St (azvey a

7 Address) « ! 7
Fase ebahast _ bin an | HS7ZO-

 

Gaunt cy i Re ‘State. | “ Zip Code.

Date-on which | am delivering this complaint to prison authorities for mailing: oo 7

| Page 6
Case 1:21-cv-01680-RA Document 2 Filed 02/23/21 Page 35 of 60
1) On November 2, 2020,plaintiff was transferred from the Manhattan

Detention complex by ESU (Emergency servicedinit) .plaintiff is Special Transit
designated only.The mave from plaintiff's Court ordered housing ares in tha
Manhattan Netention Complex was due to no specific reason.

2) Upon plaintiff's placement in the Reorge R. Vierno center,unit

1A,at anprx. 10:08 p.m, plaintiff was placed in a cell by €SU team and this
cell had none of the mandated Furnishings as ta accomodate plaintiff's_

court ordered lock clown status ,as in plaintiff's prior facility such as

a television, or typewriter.Plaintiff's placement was so sudden and abrupt

to the facility correctional personnel were unaware ef plaintiff's placement

in the facility as well as plaintiff's nature ar status.This ultimately caused
correction personnel to blanket-rastrict plaintiff of even his most fundamental
rights as well as a hast of his respective mandated services,as will he preesent
-ed herein and throughout this mation.

3) on November 3, 2920,at araund 9-00 a.m., plaintiff asked an unknown
officer, wham assumed the F-post in ta,for his daily shower,razor,recreation,layw
library, and sick call plaintiff alsa asked this officer for the facility
schedule for the aforementioned services,as they may vary with respect to

when they ma¥ be Oravided;basead on housina unit S§tatus,and other dynamics

that create nuances in regard te the time schedule .Upan request,this officer
stated that this request could net be fulfflled due in part to orders given

ta him by his ADU Assistant Deputy warden) and his Deputy Warden for security.
This officer informed plaintiff st this time that he was under strict instruectio
“ns and supervision by both superiors. these instructions were delegated to

all nersannel that assumed the 18 post:not to provide. plaintiff with anything
and not ta let the plaintiff out of the cell under any circumstates until?

the Deputy warden for security authorizes atherwise Plaintiff then asked

this officer to disclose,in name,who was this DWS to grant full discretion

to an officer to keep plaintiff in his eell with mo explanation to the service

deprivatian
deprivation to GasadMkkcundesGiRA Hacyment 2eHallakGeesitilnnPage 86.03 6Ous te

order this officer to violate this oslaintiff's rights This afficer then informed
plaintiff that defendant ADM Henry and defendant DiS MNonelile Shivraj gave

him these orders and that the tuo of themfcdefendant ADM Henry and defendant

DHS Jonelle Shivraj\woukd actually be making a tour in the unit Later into

the shift. .This officer then informed olaintiff that at that time plaintiff

could personally address these concerns and violations to the aforementioned

defendants directly.

AY At or around 19:90 a.m, , defendant ADL Henry and defendant PWS Janelle
Shivead arrived at plaintiff's housing unit TA&,stopsing at plaintiff's doar;

defendant ADM Henry carryine a hag of used jumpsuits in tow. Plaintiff immediate by

proposed the inguisition,in a respectful tone,into their orders ta their
persannel ta vialate plaintiff's rights and mandated services.®laintiff specific
-ally cited his dsily shower and ghonme call to his attorney.At this moment,
defendant DWS Janelle Shivraj completely disregarded plaintiff's request

for services and plaintiff's inquirg as to why plaintiff was denied services
and on what grounds,as defendant DUIS Jonelia Shivraj greceedead ta ask plaintiff,
Wheat is your jumper size?"olaintiff then responded,] am not in ounitive
segregation nor am f in enhanced supervision housing so 2 am mot required

to wear @ jumper. Defendant BUS Jonelle Shivraj responded There is a Command
Level Order ue are enforcing in this facility that T oersonally grepared

far my tlarden.— am going ta make your stay here a living hell here."Defendant
AN Henry then took aver reciting off of a donument with a DAC letterhead,
defendant ADM Henry was holding while reading to plaintiff e eatalog of permissi
-hie cebl items,cell oronerty,and religious affects that were allowed as

ner this Command Level Order .Moreover,this Command Level rder entailed and
described restrictions on Minimum Standerds,even Caonstitutionality, 4nd Constitut

~ional

Jigs re

 
Rights, such asCase ldbcv-O01080rhAn Documetcan dated Gbdselh rRagags PAO read, “Undar
non circumstances will any inmate in Court Ordsred Lockdown status he permitted
to send out any written corresnondeance or any other type oF communication .Your
law librayy request will go through and he sereened by my security team and
the materials you request will be placed in a blue storage coantainar and not
in your cell .You will be placed in enhanced restraint status as long as you
are in my Facility.That means cuffs waist-chains,leq-irons,and security mitts.
You will have 71 bar of soap,1 jumpsuit,3 hooks or magazines,1 bible.Vou will
he permitted to call your attorney at designated timesjonly twice a day.At
this time defendant DWS Jonellis Shivraj then chimed in, "Oh,Flores,you were
asking about a shawer,right?’Defendant DWS Jonelle Shiveraj looked at defendant
ADW Henney and said," Henry,read him his new schedule,qgirl."Defendant AD Hanry
then read off of the CLOCOOMMAND LEVEL GRDER), "You will be permitted thres
showers se week “Plaintiff was confused shout these provisions ag they were
immediate and obviously Ludicrous;as these new orovisions were absurdly and
apparently arbitrary and capricieus hut Clearly illegel,nevertheless:plaintiff
then askedfas he saw it futile ta volley with apparent tyrants who claim to
wield the authority to violate one's Constitutional Rights and in the same
vein,their own policy to violate plagiAtiff)thith that being final HEN will

1 be able to receive ane of my three-showers-nper-week?Alaa,1 am in smreparation
Far trial as T am a oretrial detainee so T need te ancess my sttorney if that

isn't too much.Plaintiff continued, *’T'm not asking for enything extra but

 

my Donstitutional Rights seem to he on quesbionables terms with you all,for

same reason. "Defendant PWS Jonelle Shivray then responded, *look,we will try

 

to get you @ shower hut you can see your lawyer at court since you wanna so

 

all-American about this Since you wanna he such a natriot you should nave
joined the military and died for this stupid-ass country that doesn't give
a fuck about you,Now,is you taking a jumper or nnt?Plaintiff refused to take

a jumpsuit,respactfully declining Defendant DAS jonelle Shivraj then stated

3
J"Not a probleasy die laer2asean ubecumpnt cholesiOg2eeday age33 OF60 take a
jumper but that oppurtunity is @ wrap for teday-try again tomorrow."
Defendants ADW Henry and defendant DWS Jonelle Shivraj then departed the.

unit on that note.Plaintiff did not receive his respective services for the
duration of the day. Including shover ,recreation,law library, razoerthe mandated

services mast fundamental.

5) | That evening ,dinner meal was served and prepared out of plaintiff's
sight by defendant CO Purnhagen,whom acknowledged when asked,that he did

not possess a food handling certitficate,Plaintiff went on to more pressing
matters with defendant Purnhagen and asked defendant Purnhagen if plaintiff
may receive a shower .Defendant Aurnhagen denied plaintiff the service and
claimed that he was ordered not to allow plaintiff out of celi under any
circumstances as per his area supervisor,net evbn for the sake of providing
plaintiff a shower , Defendant purnhagen said that he would soon summon this
supervisor by phone.Shower cut-off time is at 8:00 p.m. this encounter was

at 5:00 p.m.

6)Nefendant Capt.Carter #1092 arrived at the housing unit 7A at apprx 9:15
o.m.Plaintiff asked defendant Certer #1092 if she was aware that plaintiff
hadn't received his services.Defendant Carter #1092 stated that she was indded
aware that plaintiff did not receive these services as she was forced to
delegate these orders to her officer.Defendant Carter #1092 stated that she
was she was ordered that under no circumstances was she permitted te allow
plaintiff out of his cell under any circumstances as ger defendant Warden
Sherma Dunbar .Defendant Carter continued that story that defendant Warden
Sherma Dunhar ordered these measures at the facility roll call.and gave

briefing of plaintiff's unit.Plaintiff asked defendant Carter #1092 if she
thought that thiGare di? Lev 0168 RA PocuMEU Pe. HHleg Gee shade RAGA BI Af 60.» stated

that she thought sO hecause we wera court ordered lockdown.Plaintiff exolained
that his status as Court Ordered Lockdown does not entail such restrictions

therefore that treatment is mot justified as lacking @ detainees in his respertiv e

-2 cell with mo services without raferring to that individual's respective
restrictions ordered im ane's Court Order is a major violation. Plaintiff
axplained that his Susreme Court Justice sets the sennlogicsal standard for
plaintiff and it is not in the departmeant'é jurisdiction,in this instance,to
manipulate plaintiff's status.Plaintiff told defendant Carter #1992 that

his Court Order is to ba enforced and not internreted and most certainly

not abused or manipulated in any way,shape,form, or fashion.niaintif? further
wank on to say that slaintiff'le stetus hes nothing to do with denartmental

behavioral issues or infractions stemming from said hehaviaerynor daes it

maintained a feigned confusion about the ardesl anc maintained indifference
to plaintiff sustaining vialation of his rights.Plaintiff than tried a last
ditch effort and implored defendant Carter #1082 that would there be enyway,
anyhow plaintiff would receive se shower that night although the cut-off time
had passed.To which dafendant Carter 21992 responded, ”"Veah,T know you can't
use the phene but T'll try to figure out your shower situation,if we have
time tomorrow. Sut you'll be alright in the meantime.Tt sintt like you youtre

gaging anywhere and it ain't like you can see your bitch on 2 vidsét."

 

 

7) Mn November &, 2020 plaintiff was tald hy defendant Cant .Renard
“Mathis #92 ta pack his belongings snd he orepared to move cut of unit ta :

 

another unit in facility Defendant cant.Renard Mathis #82 informed plaintiff
“that he was going to have his security team place plaintiff in enhanced restrain
-ts(cuffs ,weist-chains,leg-irens,security mitts). Defendant Benard Mathis

#82 stated that this was pursuant ta a Command Level Order that was issued

ny defandamt warden Sherma Dunbar
hy defendant WarGase SifdetsOBBRO RA nDPSHMa 2n dled Pa2gitis Rage 40, PhO  sintitf

that whether he was in enhanced restraint atatus or nat, olaintiff will move

like this anytime he is in movement in the feacility.Plaintiff's classification

does mot require such security measures while in movement within facility. -
see nlaintiff ls MC TNFOR@ATION SHEET Defendants CO Hickson #5395,f0 Reid
#69627,C00 Ritter #7994 and €f Mhite #8507 olaced oleintiff in enhanced rastraints
under the supervision and command of defendant cantain Benard Mathis #A2

and moved plaintiff ta unit BA,cell #12.This cell was also a cell not properly
furnished with the amenities required to sccomodete olaintiff's Court Ordered
Lockdown status.This cell was not praneriy sanitized hafore plaintiff's desigqnat
-ion to cellynlaintiff? beheld fecal matter spread on select areas of the
walt,the sink was covered in mucous and remnants of toothoaste,and the fleor

was scattered with food Fram the leftover trays under the hed in cell Plaintiff
immediately requested from defandent CG Hickson #5395 that he be permitted

to sanitize cell before steoning inte cell Defendant CO Hickson #5395 then
beheld these conditions and responded, "My captain said you can't do any of

that You're not even sunoosed to be out of your cell without cuffs an. You

must he secured first.Pight now you can't dna none of that shit. "Plaintiff

was then placed in cell without being afforded the opourtunity to senitize

cell despite these canditions Plaintiff also realized that this housing unit

aisa had na mail receptacle or mail"dronp-hox® for outgoing mail or qrievances.

AY Ones plaintiff was in cell and defendants in psragranh (7) departed,
plaintiff asked fram the floor officer,defendant CN Orumright #5667,to0 clean

his cell and shower. Plaingiff described the candition of the cell and alsa

cee OUP PE Coe GP tte

informed this defendant that he had not shewerced since the Firat day of November
2N20,ta no avail as defendant C0 Orumright #8667 stated that ha could not

olaintiff out of cell Plaintiff asked this defendant why was it that he
could not let SPSenes Fev aprReée ogiMehowe lee OdhawAl dveeAdane! GO Drumright
#8667 told plaintiff,"I want to let you out to shewer but my ADW told

me that you guys cannot come out ataall,bro."Plaintiff asked defendant CO
Drumright #8667 why would an ADW say that.To which this defendant responded, “fro
-ther,nobody knows what is going on.Everyone is just freestyling the freestyle.”
This defendant then went on to prepare and serve the lunch meal out of plaintiff
-'g sight and dida't possess a food handling certificate.This was at apprx.

11:18 a.m.

5) At 2:00 p.m. that day,detainees in housing unit 2A began to

flood their cells and their tiers in outrage that none of. the. mandated services
had been provided to noone in the housing unit since arrival to facility.ADU
Henry arrived to unit at around 4:30 p.m. despite having been made aware

af the Flooding when it initially commenced well over two hours ago,es well

as the reason behind the flooding as it was related to her by defendant

CO Drumright #9667 before his shift was over.Defendant CO Nzeama was the

3-11 post officer that evening and walked inta@ the housing unit flooded

and called defendant ADW Henry to natify her when plaintiff told defendant

CO Nzeama #6774 to call the dep since defendant CO Nzeama #6774 also denied
plaintiff servicing saying that he was told at roll call not tea allow anyone

in housing unit out of their cells for anything.Defendant ADW Henry arrived

at plaintiff's cell door and plaintiff began to articulate a litany of grievance
-s regarding the mandated services being violated by the officers and persdnnel.
Other detainees in the unit alse began voicing reflective violations and
concerns to that of plaintiff's. This included showers,law library and attorney
calls.Plaintiff expressed to defendant ADM Hanry that he still hadn't showered

since arrival at Facility.Defendant: ADW Henry responded,*VYa'll ain't getting
shit.Va'll mothdseecket sc wabee0-RAooBomyment 2? Filad Prize 2to Rage 449f Gherm and

we gon' fix you pieces of shit.Ya'll ain't getting no motherfucking shower:where
the fuck ya'll gaing?Va'll miserable motherfuckers could rot and die in them
celis for all IT give a fuck!"This plaintiff then told defendant ADW Henry

that if there was absolutely no way that plaintiff's rights and services and

the integrity thereof would be honored and upheld,this plaintiff would be

faced with no other alternative other then ta exhaust administrative remedies
and thereby pursue Constitutional Violations claims;to which defendant ADW

Henry responded,"I don't give @ fuek-just make sure yyou spell my name right,bit
-ch ;H-E-N-R-V-,got it?A-D-W-,at that,dan't forget it."Defendant ADW Henry

then walked off the unit on that note.This violated a host of Minimum Standards

Policies:to wit:
"MINIMUM STANDARDS POLUTCY

§ 1-03 PERSONAL HYGIENE
(b)(1):SHOWERS HOT AND COUD
SHALL BE MADE AVAILABLE TO
ALL PRISONERS DAILY"

Also,as plaintiff was denied a razor,this violated the following:
"MINIMUM STANDARDS PGLICY
§ 1-03 PERSONAL HYGIENE
(c)(1):ALL PRISONERS
SHALL BE PERMITTED TO
SHAVE DATLY”"
Since law library was also deprived of plaintiff,this vislated the following:
"MINIMUM STANDARDS POLICY|
§ 1-08(8): "PRISONERS @RELt
ENTITLED TO ACCESS COURTS,
ATTORNEYS ,LEGAL ASSISTANTS
AND LEGAL MATERTALS. "
PLALHELPY alsa being denied all access to his attorney by defendants named

hy

herein violated:

"MINTMUM STANDARBS POLICY

§ 1-08(c)(1) : PRISONERS

SHALL NOT BE RESTRICTED

IN THEIR COMMUNTCATION WITH

ATTORNEYS #
Plaintiff was shsolutely restricted in communication with attorney altegether.
For at least a period of fouS days in consecutive sequence ,upon plaintiff's
admission to the Gearge R. Vierno Center,plaintiff was denied the right te

aceess his attorney by defendants named herein.SEE EXHIBIT A(OCGS RESPONSE

TO PUATNT.
TD PEAINTIFF®S GRECVANEE OO ARNRAL OS cGHAANT UNAS OPTAIRNE PABA OCQNF IRMED)

In EXHIBIT A,it shall be proven that defendant.. Warden Jean H. Rene and defendan
-t. Chief of Qoerations Aecky Scott acknowledged and upheld,in their response,
the fact that plaintiff was deprived of his First Amendment and Sixth Amendment
in the form and fashion that plaintiff was denied all access to the telephone
to, exercise the aforementione Constitutional Right that is reserved right

of any and all naturalized American citizen,regardless of status as pretrial
detainee Plaintiff is currently held under the presumption of innocence and
remanded without bail Defendant Warden Jean H. Rene,in his responee to plaintiff
-'s grievance ,completely refused to acknowledge the violation of plaintiff's
rights sustained an plaintiff's end,and completely circumvented the issue

in his own lLanguade,to make it appear as if his security staff were in nea
reasonable culpability and exempt from the mention of wrangdoing or vislation

of any sort,due to his staff.Furthermore plaintiff was alse restricticted

in the sense that there were,in accordance with COMMAND LEVEL GRDER 370.20,tuo
dasignated and permitted time modules occuring an either the 7-3 o.m. shift

and recurring on the 3:90 p.m.-11:80 o.m. shift,that pleintiff was allowed

to attempt to call his attorney was plaintiff was actually permitted to use

the ghone.Thus,this ultimately restricted the fre@gency and availibility

that plaintiff may access his attorney.these Minimum Standards are actual
policy.These Policies are drawn up and administered for the sale purpose

af safeguarding and guaranteeing the rights of detainees and ensuring that

the municipal employees under the Department Of Corrections protect these

rights .These employees under DOC are trained and supervised in protecting ,among
other things ,these rights of detainees;:this is the duty in which ail personnel
are sworn to.These Policies are set into place to establish and define constitut

-lonality to the conditions under which a detainee is held in custady.
THE BOARD OF COARESSTE abs vabhash Rte rRoewmgal 40THed ds/4Y2tePaserRemeRt oF

and practice,as a protocol,the institution of Minimum stendards,ameng other
policies set forth by the BOARD OF CORRECTIONS.Al] personnel must,within

their official capacity,protect every detainee's person,property and rights:as
these standards are administered by the BOARD OF CORRECTIONS and entrusted
inte the DEPARTMENT OF CORRECTIONS Eee Pully carry out,as a duty vested in
their personnel .DOC,is,of course,the employer to the personnel entrusted

to protect the interest of ite respective employer.It stands as nothing shart

 

of

 

ELIGTION GF BUTY and BREAGHOASIDOTY for any municipal employee of the
DEPARTMENT OF CORREBTIONS TO KNOWINGLY AND CONSCIENTIOUSLY ,WITHIN THEIR INDIVIDU
-AL CAPACITY ,DEVIATE THE COURSE OF ACTION DEFENDANTS NAMED HEREIN ARE TRAINED

AS GFFICIALS TO EXECUTE.For any employee of poc to knowingly viciate a detainee!
rights on the Constitutional basis,as wall es their very own Policies,in

the same vein,because of a custom palicy and/or unlawful order(and since

DOC personnel are intimately familiar with the obligation of duty it is tea
protect said rights)it clearly translatas breach of duty;as well as failure

toe supervise on the behalf of the defendants named herein whom are within
capacity of vested ranking within the department ,whom are swarn to supervise

and exercise authority over the executioners of these violations alleged
her@in;or are,themselves,the perpetrators of these violations,under the quise
of orders from "higher-ups".In this inparticular instance,and those in the
furtherance of this mation,which shall be chrenicled and fully described ,hreach
of duty,failure to train,and supervise deliberate indkfference will alk be
'astablished,as it is herein.Moreover,the manner in which these named defendants
purposely and intentionaaly divested Plaintiff of his rights is clearly cruel
and unusual punishment as plaintiff is subjected to pubitiveyssgregatéancins:.
under the order's oc€VDunbar Warden of GRVC,defendant named herein.As weil

as other perpetual violations that have so far been shown and will repeat
1:21-
as described in Gass fas anne oad HE Eee ort EE Cela Rede Fe We Fe ous

and at times (it will be proven)to be retaliatory in primary nature.This
ts absolutely manifest of deliberate indifference.The Command Level Order
(CLO) that defendant ADM henry and defendant PWS Janelle Shivraj enforced -
at the whim of defendant Warden Sherma Dunbar is in explicit and brazen
violation of plaintiffis First Amendment as the CLA explicitly impedes

plaintiff from calling and/or writing his attorney;as it mitigates olaintiff's
accessibility and frequency in contacting his attarney via telephone and

divests plaintiff af his right to centact attorney completely vie correspondence
despite this plaintiff's official judicial Supreme Court arder fram Supreme
Court magistrate which never lodge any restrictions on plaintiff censoring

his correspondence with his oun lawyer For SOC to pervert that order and

do so knowing the order does not require that restriction that is an illegal
practice within itself and is indubitably a Sixth and First Amendment
violation.In addition,defendant ADW Henry stated that the CLO requires

the security team of GRYVC to take plaintiff's mail if he attempts to send
anything out,this is being required by staff without a warrant from the

court .thus,alsa creasing a Fourth Amendment violation,as this is illegal

seizure of legal and privileged mail.It must be noted that all named defendants
have all liberty to provide plaintiff with sll the aforementioned services

that were denied herein.Nevertheless,defendants imposed total deprivation

of said services,most bare and essential ,arbitrerily and capriciously,within
their own individual canacity,and at their own volition and did so in

full awareness that these actions were in violation their own Policies

and plaintiff's Constitutional Rights.This clearly establishes deliberate

Hee

indifference ,brach of duty,creating and maintaining a custom policy,and
failure to train and supervisea;also,these violations are ali in some respect

Constitutional Rights.

t |
40) At 4&moexl 2 $-0601690-RAh aio aveaingy , FefeO@aw2WaPdee GheréG Dunbar- __.
antered the unit in the company of defendant ADW Henry and defendant ADb
Greene,Defendant AD Henry said,"The motherfuckgr is in 12 cell,big Sherm."addre

-ssing defendant Warden Sherma Punbar(NOTEfbig sherm]seems to be the informal

 

moniker of defendant Sherma Dunbar) .Defendant warden Sherma Dunbar went =
te plaintiff's cell and ordered the bubble(control ecenter)officer tofooen :
4? call! "Plaintiff's cell door opened up and defendant Warden Sherma Dunbar

then immediately stepped into plaintiff's cell,off~camera and proceeded

to grab plaintiff by the shirt while defendant ADM Henry and defendant

ADW Greene stood outside of the cell.Defendant warden Sherma Dunbar then

told plaintiff,"Vou keen crying to my DBnuty about a shower and you will

never wash your ass in my jail as long as you are here in my jail. "Defendant

Sherma Dunbar continued,mfintsining a hold on plaintiff's shirt,"F run

this motherfucker!T know you know my name,T KNOW you heard of me:my name

is Dumbar and this building is all mine,and so are you.You are my property

and my payeheck. That litigat@on that you threatened my little sister Henry

with can't touch me.IT'm backed and endorsed by every Chief in this Department

from Scott to Jennings herself,and so is my ladies and my security team.

My security team will make sure you send out no mail since you wanna litigate .WE
will control what and who goes in and out of this unit.Now,you will shower

three times a week. T don't give a fuck about how much af this minimum

standard bullshit you keep talking shout.Get it through your head: IT ANSHER

 

TO NO ONE!IT set the standard in GRYC-can't nobedy tell me shit.f done
been sued before and i'm still here.A nigga done escaned out of this jail
while I was tlarden here,t'm still here.You see me in the flesh and i ain't

qoing anywhere Understand thia:these ladies that stand around me,my security

 

team and them,they'll lose their jobs before they turn against me especially
my boy Mathis,My homegirl QGuens Inst her job for me bit T'm still stahding.
T can't be touched, Defendant Warden Sherma Dunhar then called for dafendant

ADW Greene
ADW greene to Case 1Ajaev-O468G-RA thocuMerian dried Aaa lsHeaGa4AOhGOr wes
alone in with plaintiff, "We've been working togather for six years:we've
been getting away with murder those Last six years so I wanne know:have

yeu ever gotten into any trouble for me or following my orders?"Defendant
ADW Greene responded,"No,matam.*fefendant Wasden Sherma Dunbar axclaimed, "Fxactl
“lyf do what ET want hecause T can. Defendant Harden Sherma Dunbar then
ordered the plaintiff out ef cell and then ordered the plaintiff to the
showerwhen plaintiff hesitated ,defendant Marden Sherma Nunbear then struck
plaintiff in the face with an open hand.plaintiff then proceeded out of

celi and stenped out af the cell where plaintiff was alone with defendant
and preceeded to the shower area.Defendant CO Nzeama #6774 opened tie

shower cage for .plaintiff and told olaiontiff ta hurry up and shower.
Defendant Sherma Dunbar stood by laughing with defendants ADU Greene and

ANW Henry and told plaintiff,"And,far the record,when IT do decide to allow
you te call your lawyer you can tell him all about this and what T did... but
remember:this is my jail,my team handles your phone celis and anything

that is said on these phohes gets right back to me so geod luck with that."
Defendant tlarden Sherma Punbar and defendant ADM Henry and defendant ADH
Greene then left unit.Note:Defendant warden Sherma Dunbar is not confirmed
to have biological relation to ADW Henry.Alsa,Defendant capt. Benard Mathis
was aleo the security captain in the Manhattan Detentien Complex and was
demoted for several departmental charges end even an arrest for operatina

a vehicle while intoxicated and armed with his service weapon.Defendart
Renard Mathis was moved and commanded to GRVC where he made cantain again

im less than a year,after being arrested. >

 

11) At around 6:30 p.m. dinner was served and prepared by defendant
CG Nzeama #6774 who told plaintiff that he had to portion plaintiff's
food in reduced ration because defendant Harden Sherma Dunbar told him

ta do that for flooding the tier.
12) On CasednBbrv,1 GadeRAs Deaniment? OBiled @2/A31At nPagé 48s0eG) defendant

of Ramirez #15685 if he can be afforded recreation,his daily shower,a

razor and his phone call to his attorney.Defendant CO Aamirez said he

could not provide none of the aforementioned services since defendant

stated that mhéa he assum@édoa post within housing unit,he was briefed before
stepping in that plaintiff? was not to be let out of cell for anything

at all Defendant CO Ramirez #15685 told plaintiff that this was per the"Command
Level Order 370.20"See page 27 in housing unit 28 logbank on November

5, 2020

13) At around 10:35 a.m. defendant capt.Alake #A9 toured the housing
unit on the same day of Navember 5, 2020 and etopped at plaintiff's cell

door and plaintiff asked if he could receive the services that he had

asked defendant CO Ramirez for and was denied.This included 9 razor,shower,and
phone call to his attorney Defendant Rlake #89 said,"It is pat the razor
eut-oaff time and as far as the rec goes we don't have any rec staff here
today;Now as fer your shower,you are only eligible for a shower three

times a week.This is pursuant to a Command Level Order that,to my understanding,
is what governs you guys."“Defendant Biake centinued, "Dunbar let you aut

last night so you won't be gettino extra showers on my watch. "Defendant

Blake #89 then told defendant Ramirez as he walked away from plaintiff's
cell,"The Command Leyal Order is the government for this unit.De net let

these animals out of the cell unless a cantain is present and if a captain

is not available then fuck them."This defendant used the Command level

 

Order to substaniate his reason for vielating plaintiff's rights snd mandated

 

services.

 

44) During lunch meal preparation,defendant ramirez #15685 was

asked if he possessed a food handling certificate Ta which defendant acknowledge

~d that he didg
that he did not f@S8esol GVA OB Ad BOR RET FE LGA esrb bade 48 WAM rez

#15685 then stated that he would notify the ADM of the day an the matter

since he did not feel comfortable doingbeanything that was against Policy.
Defehdant ADI Hemry then arrived at the unit after being called hy defendant -
Aamirez #15695 over the ohone,and ADH Henry asked CO Ramirez what seemed ©
to he the nroblem.Defendant CO Ramirez #756895 then began to explain ta

the defendant AMW Henry that there was no way that he was supposed to hend

out the food without possessing the necessary credentials,he further expressed
te defendant ADW Henry that the detainees in the housing unit were well

aware of the Directives and did not want ta he written up.To which defendant

ADW Henry grew visibly upset with defendant 01 Ramirez,ansuered th thaé, "Officer
Ramirez,f am giving you a direct order:¥ou will give out the food,da you
understand?Tf these animals want toa question your credentials then they

can all starve-who gives a fuck?"Defendant ADH Henry then continued, "Are

you serious?Tt fs us against them.Don't you ever question an order from

your superior rank.“fefendant Ramirez theh spalogized but went on ta state

that the pantry had not been sanitized and did not want to serve or prepare

food in an unsanitized area,especially sincer it would be deemed a heaith

hazard given the COVID-188pandemic.Defendant ADH henry then stated to defendant
CO Ramirez #15685,"VYou ain!t the one that has to eat that garbage so what

the fuck....why are we having this conversation, officer? "Defendant ADU

Henry then departed the unit on that note.At araund 11:30 a.m. Defandant

CO famirez #15685 prenared food out of detainges' and pladintiff's sight

and served these trays while knowing that he was not informed by and in

‘nossession of food handlin credentials in secordance wiyvh the directives. :

15) Defendant AD Henry then returned to unit and plaintiff stonoed
defendant ADW Henry and asked for his phone call to attearney and defendant

ADW Henry responded that she would try to provide slaintiff with a phone

call since the Command level
call since the Cosenkad-dhevaasG Rte rDddunparhai Filebd2ay/Pl tw agettraeg Plaintiff
asked defendant C0 Vasquez #18636,whom was present at the time,for a shower |
and defendant CO Vasquez #18636 rasnponded,"S8ro,you know that I can't atep
on.my dep's toes like that(referring to ADW Henry)but this shit they are
doing te ya'll is wreng I da know that... "Defendant Vasquez #18636 then
looked at defendant ADW henry to see if she was in earshot and said to
plaintiff in a low tane,"Make sure you document all of this."and walked

off while saying,"T don't understand why they act as if they don't know

how to give any detainee a simple shower , never seen any group of guys

get treated like that." Befendant CA Vasquez then, said, "but. I can't. let

you out."At this time defendant ADW Henry heard the reply of defendant

CO Vasquez to plaintiff and came to plaintiff's cell and asked plaintiff

if he had an issue with anything.olaintiff then asked if he could pleas
shawer and implored defendant ADW Henry toa allow him to receive his services
to which defendant AD Henry then grew irate and angry at plaintiff's

humble request and shouted,"FOR THE LAST TIME: YOU WILL GET THREE SHOWERS

A WEEK AND THAT IS PER MY WARDEN®S COMMAND LEVEL ORDER 370.20!1STQP ASKING
ALREADY! "Plaintiff then cited Minimum Standards § 1-03 Personal Hygiene
£b9(1) on the shower provision that the CLO 370.20 entailed and tried

te quell this defendant's apparent confusion on an individual's mandated
services,hoping it would show the defendant's staff and defendant that

they were all consciously doing something wroang.Defendant ADW Henry then
stated,"Dunbar's Command Level Order overrides all that Hoard Of Correctioins
bullshit.In Dunbar's jail we do what we want.Can't no crackers in suits |
that never walked the corridors or worked a house in any jail tell us =
how to run our shit.So you can take that paperwark and shove it up your
ass."Defendant CO Ramirez then came toward defendant ADW Henry and defendant
ADW Henry then told defendant Co ramirez #15645,"Do not call me over the

air about these pieces of shit again.You know the drill that Command Level
Order is what governs thease motherfuckers.What Dunbar says is LAWIIfF you

sere smart

15
1 Tt
were smart you woes, Sythe BOR “boctiments Filed 03723/31" Page St of 86"
ou have is all you need when it comes to them,do you understand? "Defendant
y .

CO Ramirez @15685 put his head down and said, "Yes,matam.it wan't happen

again,deo."Defendant ADW Henry left post om that note.

16) fn November 45, 2020,at aporx. 4:45 p.m, that day,plaintiff
requested to use tBhe phone and ta shower ,nat being disenureged by past
danials. Defendant Ramirez #15685 denied olaintiff his right to to access
his attorney,violating plaintiff's Sixth Amendment right,citing the CLf
470, 20.Plaintiff then asked for a shower and defendant Ramirez,ailsn citing
the CEO 370.27 said,*A cantain must be present per CLO 370.200"A captain

did not tour until well after 2:80 nm. while the shower cut-off time
is 8:00 p.m.The dinner meal was also served and orepsred by defendant

CO Ramirez #15685,

17) At around 6:90 p.m.,that same date of November 9, 2020,defendanht
CO Edmund #79909 assumed the R-post an unit te provide defendant CO Ramirez
#156585 «2 meal relief;for defendant CO Pamirez.had not received one through
his tour plaintiff then asked defendant CO Edmund #10909 if he may be
allowed ta shower .Defendant CO Edmund #199809 then responded that he was
only on tour to conduct ea meal relief and that due to the Command Level
‘Order and the information he was briefed on before assuming past an unit,
that he could not allow anyone out of the cell.Thus,deoriving plaintiff

of shower as well.

7A) Befendant CO Ramirez #15695 then reassumed post aporx thirty
minutes later and announced that he had in his passession commissary sheets
For plaintiff and all ather detainges in the unit but that he could not

hand them out sue to the CLO 370.20 .Defendant CO Ramirez then said that

lé
Case 1:21-cv-01680-RA Document 2. Filed 02/23/21 Page 52 of 60

he could not pass them so plaintiff would have to tell him whet plaintiff
would Like toa order and he would fill it out for plaintiff.Defendant CO
Ramirez #15665 then began to read the permisseble itemd as follows:
c 1) Deodorant
2)shower slippers ; . =
3)Stamps/envelopes

4)Pens
There were no writing pads,hygiene products,or food, nor were ther any

batteries for plaintiff's radio. This selection of commisary products were
not because of limited stack.These commissary sheets were specifically
designated for the housing unit that plaintiff was located,2A.Plaintiff
asked defendant CO Ramirez #15685 why did there exist a restriction as
auch on plaintiff's commissary sheet?since therk existed no restriction

on plaintiff's court order.Plaintiff also asserted that he was not in
punitive segregation nor enhanced supervision hotising. defendant Ramirez
#75685 then responded that commissary is programs and therefore is run

by the Defiuty Warden for Programs ,Befendant Tiffany Morales;the commissary
afficers were supposedly just following orders .Defendant CO Ramirez #15685
then told plaintiff that Per Command level Order 370.20 this commissary
selection wes all that was allowed to plaintiff.Plaintiff's entire time
under Court Ordered Lockdown status, (Rendered by the Queens Supreme Court
on Auhust 17, 2020)plaintiff was never subject to a commissary restriction
as it was never required by plaintiff's Suprema Court Justice.There never
existed a rebériction per plaintiff's Supreme Court Order barring him

from purchasing commissary items such as food and other items like hygiene
products and other accessories.plaintiff's entire stay at the Manhattan
Detention Complex plaintiff was allowed the same commissary items as all
other detainaes in population. This commissayy selection deprived plaintiff
‘BF even the most fundamental of hygiene products,such as soap end taothpaste,
and even writing pads Despite the fact that plaintiff had none of the ale

retsrictions mentionrd herein,plaintiff's entire status and restrictions

had been changed due to this Comme d
| ‘ n L
had been ef Fact Sun bai ee PEP e OA oP UD Godel EGY GB HAIGH OR PPOs ais, all

defendants named herein,as plaintiff had been subjected to twenty-three

amd one solitary confinement without the mandated amenities and furnishings
as had been provided in the Manhattan Detention Complex that plaintiff

had been placed due to his Court Ordered Inckdown status,such as television,
a typewriter and recreation with recreation equipment; this is ta accomodate
plaintiff's status as a Court ordered lockdown and at the same token not
tread or transgressa the plaintiff's placement in Court ardered Lockdown,

As to be interpreted inte punitive segregation,cerrectional officials

‘named herein perverted plaintiff's clasaification purposely and fully

aware of their actions as defendant Warden Sherma Dunbar had been the
warden of MDC and this had not oecured while plaintiff had resided at

MDC for his Court Ordered Lockdoun placement,as MBG was the only facility
in NYCDOC to have a Court Ordared Lockdown unit,with all the accomodations
designed and installed ta strictly not allow the plaintiff's rights to

be infringed on,even by default and nat by any molestation er perversion

of phlaintiff's status due to inadequate accomodation or just plaintiff's
status being unfamiliar to thet af personellPlaintiff's Fighth and Fourteenth
Amendments were effectively violated as plaintiff should and is not to

he placed in any setting that is slightly nor remotely remnant or parallel
to that of a punitive segregation despite the Court's requirement of twenty-
three and one confinement.The amenities of a tekevision and the et ceteras
effectively take any punitive element out of the placement in said housing.
Moreaver,the New York State Ber Association Committee on Civil Rights

1

ta the House of Delegates ,solitary Confinement in New Vork State,Approved j= =
by the House of Delegates detailed this on January 25, 2013.this is what
eradicated twenty-three and ane confinement on Riker's Island.As it had
heen proven that said confinement with na amenities served no legitamate

penological interest and objective,it only serves to aggravate the very

condition it seeks ta alleviate

18
2_ Filed 02/23/21 Page 54 of 60

Case 1:21-cv-01680-RA Document
ffis First Amendment rights were

condition if seeks ta alleviate.Plainti
aiso effectively violeted as plaintiff was not allowed to purchase uwritted

paper thereby hindaréng plaintiff from patitioning the Gevernment for

the redress of grievances against the Deoartment af Correctionsénamed

defendants).As plaintiff was also being deprived of sneaking and consulting
with his attorney in regard to marshalling his defense,this impsded plaintiff

from doing so,as the named defendants herein have suppeesed plaintiff's

rights oretected under the Sixth Amendment to his right to counsel SEE

EXHTRIT .Q¢COMMISSARY SHEET MF 28) AND EXHIBIT C(NYSBA REPORT TO HOUSE OF DELEGATES)

19) On November 6, 2020,at spoprg. 9:30 a.m.,plaintiff requested
his respective mandated services.Specifically,requesting 4 shower,razor,lauw
library,and recreation.Befendant CO Ramirez #15685 denied plaintiffthease
services under the Command Level Order 370,209 Plaintiff responded thas
there was mo way that defendant could not be aware of what Minimum Standards
was and that he was also unaware that Minimum Standards were being violated
along with slaintiff's rights.Defendant ramirez #15085 then responded, "that
do yau want me to da?This is the Command level Order 370.20 from tlarden
Dunbar. "Plaintiff insisted that regardless of his excuse that defendant
knew he was wrong and guilty of vialating olaintiff as he continued te
practice the Command Level Grder.Plaintiff also further assured defendant
CO Ramirez that he would most definitely be named in plaintiff's litigation
againat the City OF Mew YOrk,as plaintiff explained that he did not heave
to follow an untauful order. Bpefendant CO Ramirez claimed to be aware of
the wrondoing and wanted no function in the situation yet was"afraid”

of defendant Waedeh Sherma Dunbar Defendant then beqan ta appear overwhelmed
at imposing whatCase kitdeCweS62Gmry .Deteme@nh? Miles diei2e/214 Pages pbGO retrieved
the CLO 3270.20 from the 24 logbook and brought it te slaintiff's cell

door and showed the Command level order to olaintiff.Plaintiff immediately
took moticse the Fact that the Comand level arder 270.29 did not bear any
signature of any Policymaker on it and immediately pointed this out to
defendant Ramirez,whom scknowledoaed this and claimed to have been aware

of this since the day before,on november 5, 2020.V¥et and atill defendant
CO Ramirez denied olaintiff his services under the same Command level
Order 370.20 being honored as lau by defendants named herein. NOTE:THE

CLA 370.20 WAS NOT SIGNED BY THE WARDEN CHEEF,NOR A DEPUTY WARDEN. A od

TS NOT A POLICY.IN ALL ACTUALITY, THE COMMAND LEVEL ORDER,IN THIS INSTANCE,

VIOLATES MINTMUM STANDARDS WHICH TS ACTUAL PNLIty THPDFEN.

20) On November 6, 2020,at apprx. 19:30 a.m.,defendant captain
Carter #1092 stated that she was tnid by security not to ao to houding
unit 2A and was not at all aware of what kind of unit 2A was as she had
not heen hriefed of the specifications of this unit.Defendant farter #1892
further maintained that she was unaware that she was needed for plaintiff
to receive his services as per Command Level order 370.29;defendant carter
#1N92 said this once plaintiff asked her why had she not appeared’ on

unit @arlier since she was the area captain.plaintiff alse explained to
defendant cant. Carter #1019? that he head not showered but one time in

the fuliness of four days,since arriving at GAVE,as well as not being
permitted to call his attorney in four consecutive days.Plaintiff notified
defendant Carter #1092 that since their last encounter,plaintiff had nat

received none of these services Defendant Carter #199? then ordered niaintiff's :
cell to be opanet@Shb- eda hhoFo Res pDepHpent 4. Filed Oe/2q/er FAG. OF §9 you

a favor and get you in the shower because every time i see you you are

complagining sboaut samething you are not getting."This defendant trivialized
plaintiff's legitimized gripe in manner and in remedial means of granting , :
plaintiff a mandateddservice that is due plaintiff hy law and policy .Defendant
farter #1092 then,in this instence,claasified olaintiff's minimum standard |

to a ‘faver".Such a disposition as described herein,from an antrusted
municigal emplnyee7osace officer is one of callous disregard and brazen
disregard dehumanizing af plaintiff's being:done so in a systemic fashinn,as
is shawn here,biased against plaintiff’ for! his’ status as a detainee awaiting
trial under the oresumptian of innmocence.In many ways,this kind of prejudice
may be assessed as discriminationfundertoned with classism)against plaintiff;
of which plaintiff is sunnosed te be protected from as well Nevertheless, the

protectors of plaintiff's rights are,in this instance,the perpetrators

 

themselves .Nefendant carter #109? described providing something as essential, and
most importantiy,a service that is within her capacity as 4 correction

eaptain to guarentee something Like a "favor". Plaintiff stenped out of

cell and demanded to speak to an official of the Don of higher rank ta

rectify this issue in longevity and not in the immediate nlacation to

quell plaintiff's gripes and unrest. at the protracted struggle plaintiff

is having with the facility every day so far without failure.Befendant

Carter #1094 then stated."Look this is not something I'm in the maad to

 

deal with. just take your shower and we will look inté fixing these issues

but FT won't make any oromises.dust don't do this an my tour.That's all

 

Pt care ebout."plaintiff then stated,"There is thirty-million doeliars in :

 

parsannel in DOC aand you are still unsure on the procedures and policies
that are speiled out for you all in regards to providing the mast hare
minimum standards.Vou and your colleagues have by far succeaded in suppressing

my access to my attorney and the law libraryYou are all acting within
the capacity as Agents oY represeion t am entitled, by Tau, eegaardleas

ef my status as an accused citizen,the right toe access my attorney and
the Courts, specifically the Government.There is this Command level Order

thet everyone is enforcing with their careers invested into it,it seems,that
ig barring me from accessing my attorney and my supreme Court Judge did

not impose nane of these kinds pf restrictions,and frankly, the judge couldn't:
do it if he wanted to because these are Constitutional Rights that are

being infringed on....se tell me,how didiit come to you all thet as mere

rorrections personnel, you can impose these restrictians?You all really -

feal that in this country ,in today's time that you can realiy get away

with this,when a judge couldn't get awag with this.My judge did nat put

me on a shower ''restriction,the judge did not order me to be placed oan

enhanced restraint status-none ef this until I came to this jail.VYou placed

me in a cell that automatically nuts me -in punoitive segregation without

Due Process,or infractions,not even a T.V.,no typewriter,re¢,phone calls...not

evan in the box do you have se much restrictions.Vou are all operating

off of a Command Level Order that is not signed and definitely ililegal,for
that matter,as the provisions are in. explicit violation of my Constitutional

Rights and worse than that of punitive segregation.So0 if this is where

iam and what this is then that means that my Due Process has been violated

by this facility because my status cannot be changed because of mu Suprme

Court Order.With that said,I would like to speak with an ADL or higher

sinee you are simply unable to fix my situation. "Defendant Carter #1092
responded ta pleintiff stating his grievances by dispatching the prabe

team.the prohe team is the facility response team that is typically dispatched

For high-intensity situations where there id or may be a use of force,
or force is nendsery tpl ORO RA, Bogumgabe » Flgd 95/4824, Pagess8. 8 90 a

matter as the one olaintiff created by demanding to sneak to a higher
officer is mot the scenario where a orabe team ia remotely necessary.
Plaintiff never became threatening in manner ,words or gesture:not towardd :
anyone nar defendant Carter #1092 in any farm.Defendant carter #1992 dispatched
the probe team solely due to the fact that plaintiff was grieving his

issues and requesting to go up the rank since defendant Carter clearly hadn't
had the praper vested authority toa amend a situation that was shove her

pay qrade.Plaintiff implored for someone of higher authority over the

situation ta sssist in the protracted and organized denrivation of deprivation
of services and violations plaintiff had sustained under the custody and

eantrol of GRVE steff. Defendant's actions were clearly malicious and retaliatory
in mature and absolutely disprpoertionate to suit the situation and her
resaponse.At this time,the probe team responded to the unit.this defendant

Carter #1092 left the unit as the artobe team entered the housing unit.

This team was led by defendant taptain [slam £1743 .Proba team surroundad

the plaintiff and plaintiff reiterated all of the aforementioned grievances

and nrobe team continued to acvance on plaintiff as if they intended to

utilize force an nlisintiff and olaintiff then took off all his clothes

and stand naked in front of probe team.Defendant islam #1743 tried one

last time to threaten plisintiff with the utilization of farce if he did

not go into his cellvolaintiff refused to movea.defendant islam #1743 assessed
that he could not order a use of force since plaintiff was completely naked

and ordered his team to ahate themselves.as orebe team abated and exited

the unit,defendant warden Sherma Dunbar entered the housing unit 2A flanked
hy defendants captain Ballsh #1219,00 Harris #1739900 Ritter #7994 C0 ‘

Voung #1228 ,the security team.defendant Sherma Dunbar ordered her team
to back from pDatoti?f-com sii)-Réalcednpiedn tied 0262s /eompbeeddyoLeuressed

and on camera this time.Defendant Warden Sherma Dunbar then initiated an _
alternative approach. At this time defendant Warden Sherma Dunbar intiated
interpersonal communication skills.Defendant Wardee Sherma Dunbar then said . =
to her teem, "Back up aff him. need ta speak to the youngin' alone..."ance
defendant Warden Dunbar's team was out of sarshot,fefndant warden Sherma

Dunbar stated toa plaintiff ,in a hushed tone, "tthat are you trying ta do pulling

a stupid atunt on me like this?Get dressed right now."plaintiff put on his
underwear.Defendant warden Sherma Dunbar cantinued, "You are just bringing

heat to my jail andf I dant need that outside investigation in my jail.I

got a good thing going on and I cannot allow you to fuck up and come in between.
me end my girl Scott's operation.What are you 24,257I've been doing this

# leng time before you were even thought of.I've been getting away with alot

of shit,you know that.I been bit alot of bullets for the higher-ups on my

way up and they got me and ag it stands today,you are my paycheck and BE

is my playground.I'm eating by having you and theé others in this house in

my jail’.So let me teil you what:I'll try ta see to it thet you get your services
but just mot as much as you'd like to.Ya'li gotta feel it because your man
Williams sued my homegirl Harvey and my sister Rivera from fianhattan,he even
-sued my best man Mathis and made a bunch of peopple in the Boulevard building
hot so ya'll gotta feel it.Just roll wéth the punches and keep it cool and

I'll try ta do my best to help,when I can.Now,get dressed and get in the

shower and by the time you get beck out the showar I'il have my team up here
to provide you your. call to your attorney."plaintiff asked defendant Warden
Sherma Dunbar if any of this treatment was tied to another inmate as she =
had referenced or if it had anything to do with the Command Level Order 370.28 z;
to which defendant werden Sherma Dunbar responded,"How da you know about
that?That doesn't exist now go ahead before I change my mind about the phone

and shawer. "Defendant Sherma Dunbar continued,"Now, make me look goad on
camera because Gate kas thecedief Decumtrh 2ng- id .CNOTEADErEMDAND! BARDEN SHERMA
DUNBAR REFERENCED ANOTHR DETAINEE*S NAME WHO 1S A CURRENT PLAINTIFF IN CIVIL
LITIGATION WITH THE SOUTHERN DISTRICT OF NEW VORK AGAINST THE CITY OF NEW

YORK, IN WHECH SEWERAL OF DEFERDANT SHERMA DUNBAR®S CO-WORKERS AND AFFILIATES

HAD BEEN NAMED. THESE WERE HER AFFILTATES AS ESTABLISHED IN DEFENDANT WARDEN .
SHERMA DUNBAR"S TENURE AS ACTING WARDEN OF THE MANHATTAN DETENTION COMPLEX.

THE MENTION OF A GNE “RIVERA"ES THAT OF DEPUTY WARDEN FOR SECURITY ELYN RIVERA
AAND THE MENTION OF A ONE"HARVEV"IS THAT OF ADW SONVA HARVEY,BOTH OF MD. THE
MENTION oF A ONE "MATHIS"IS THAT QF DEFENDANT WAMED HEREIN,BENARD MATHIS

#8@.THE DOCKET NUMBER FOR THESE CASES IN THE SOUTHERN DISTRICT IS 19-cv-3347
DEFENDANT BENARB MATHIS #82 WAS ONCE EMPLOYED AS A SECURITY CAPTAIN AT MDC
COMMAND BEFORE BEING TRANSFERRED TO GRVC,ALSO AS A SECURITY CAPTAIN, JOINONG

THE MOB-STYLE ADMINISTRATION OF DEFENDANT WARDEN SHERMA DUNBAR ONCE AGAIN. THE
DETAINEE WHOM DEFENDANT WARDEN SHERMA DUNBAR MENTIONED IS ALSO DESIGNATED

UNDER COURT ORDER LOCKDOWN STATUS WITH PLAINTIFF.THIS DETAINEE HAS BROUGHT
FEDERAL LITIGATION AGAINST THE AFOREMENTIONED PERSONNEL.ALL OF WHOM HAPPEN

TO BE THE CLOSE AFFILIATES OF DEFENDANT WARDEN SHERMA DUNBAR AND MADE CLEAR

HER PERSONAL RELATIONSHIPS WITH THESE NAMED INDIVIDUALS.ALL OF WHICH IS ENTIRELY
INCONSEQUENTIAL TO PLAINTIFF"S BEING.VET DEFENDANT WARDEN SHERMA DUNBAR REVEALED
HER INTENTION IN EXACTING RETALIATION AGAINST THE ENTIRE UNIT OF DETAINEES

AS A WHOLE DUE SOLELY TO CIVIL LITIGATIONS AGAINST THE CITY NOF NEW YORK*S
MUNICIPAL EMPLOYEES AND HER PERSONAL COMMANTIONS.

21)Defendant CO Hickson #5395 provided phone cali to his. attorney.Defendant

Co Hickson provided the phone call and stood directly out of  phaintiff's

 

door and listened toe plaintiff's conversation with attorney.Plaintiff observed
defendant CO Hickson #5395 make & comment onplaintiff's conversation with

attorney to defendant CO MeNeil #12557.This oecured at around 12:00 noon

22)fin November 7, 2020,at apprx 8:00 a.ma,plaintiff requested fram post officer
defendant CO Adamezyk #12359 a shower ,razor, law library and ta see if social
